            Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWNNEKA WATKINS,
                            Plaintiff,
                     -against-                                         20-CV-10878 (LTS)

AHRC; THE CITY AND STATE; NYCHA’S                                   ORDER OF DISMISSAL
RENT,
                            Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff brings this pro se action alleging that her rights have been violated. By order

dated April 2, 2021, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (“IFP”). For the reasons set forth below, the Court dismisses the

complaint.

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
           Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 2 of 10



to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (2d Cir. 1998)

(“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or

(2) the claim is based on an indisputably meritless legal theory.”) (internal quotation marks and

citation omitted).




                                                   2
           Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 3 of 10



                                         BACKGROUND

A.     The Complaint

       Plaintiff’s complaint does not include a caption and does not name defendants. 1 The

complaint instead takes the form of a letter to the Court that begins:

       I would like this case opened in your Court, so that all issues can get resolved! Its
       time now! It is not my fault that this case was handed down from judge to judge,
       court to court! I’ve been trying very hard over the past 10 yrs to do that, but how
       can I do that when judges are overlooking, allowing, and accepting the City and
       State to keep victimizing and violating me!

(ECF 1, at 1.)

       Plaintiff identifies several “issues” that she would like the Court to address so that she

“can get on with [her] life[.]” (Id.) She describes those “issues” as the following:

       Issue #1[:] AHRC 2 needs to be held accountable for everything that has gone on!
       That company is the ones who stated this whole situation! They have a very bad
       hab[]it of paying judges to keep them out of court!
       Issue #2 – The City and State along with AHRC violated me when the State
       accepted a letter from NYC Law Dept. telling the State that it lacks the authority
       to hold evidentiary hearings!
       Issue #3 NYCHA’s rent – The rent is that way US Court #1 main reason 26
       Federal Plaza's 3 Hearing Decision! The thirsty corrupt people that work on this
       property was instructed to come in here while I was out on 11/5/14 to come in
       here illegally to search and steal 26 Federal Plaza’s hearing notice with the date
       for the hearing! So the next day I went to my doctor at the time, reported it and
       we called 26 Federal Plaza for a replacement letter, cause I couldn’t get in the
       building without it! How we got over to 26 Federal Plaza in the first place, well
       after I ran around putting complaints in about what was going on I started getting
       fed up! So after I ran around crazy trying to get help I said OK let me take it to 26
       Federal Plaza and let’s see what they said! Not ony FBI agent ever spoke to me
       about my facts or the things I was accusing the City and State of doing! NYCHA

       1
        It is the Court’s understanding that the Clerk of Court listed those parties named as
defendants on the docket because a defendant is required to open a civil action.
       2
          AHRC New York City is a non-profit organization that provides services to people with
intellectual and developmental disabilities in New York City. Plaintiff previously worked for
AHRC.
       3
       It appears that “26 Federal Plaza” is a reference to the offices of the Social Security
Administration.

                                                  3
              Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 4 of 10



        has been stealing from me since 2014, these politicians have been making them
        feel very comfortable, those who’ve been stealing from is still working on this
        property, but being kept by the man[agement] office!

(Id. at 2-3.)

        The last issue Plaintiff asks the Court to address is her “income.” She writes:

        3386 Fulton Street SSA office is where I did the application process for my
        disability. But 26 Federal Plaza snatched my case from them! So for them, and
        their Supervisor, Ms. Glenn, to illegally hand over my income to Vera Institutes
        Guardianship Program was wrong! I haven’t seen my income since May 2019. Of
        course, I reported it immed[iately] Court what they did was they accepted
        fraudulent documents from the State, illegally changed my payee, illegally
        changed my address to Vera Institute P.O. Box! Vera Institute are not my legal
        guardians, and 2286 Fulton know it and so does Vera Institute 320 Jay Street!
        They just thought #1 because of this mental illness, I was just going to get along
        and get down with this bullshit! Since when the State over[r]ides the federal Gov!
        That’s Quomo [sic] using everybody to lick and suck out his ass, I’m not! After
        the Court reviews everything, all evidence I need a decision, about my damages, I
        need that rent erased so I can moved out of NY – and I need to become my own
        payee!

(Id. at 4.)

        The remainder of the 95-page complaint consists of various documents including copies

of news articles, emails, and submissions and orders in previous state and federal proceedings

involving Plaintiff. Most of the documents contain handwritten commentary from Plaintiff and

are interspersed with letters or notes that Plaintiff appears to have written to the Court. 4

        Among the documents Plaintiff attaches to the complaint is a May 26, 2011 decision

from the New York City Commission on Human Rights dismissing Plaintiff’s claim that her

former employer AHRC discriminated against her based on her prior conviction record. (See id.

at 33-38.) Plaintiff sought review of the Commission’s decision in the New York State Supreme




        4
         For example, one “letter” reads, “Now US District Court. See the unemployment
Decision, take a look at the decision from the Commission on Human Rights dated 5/26/11, That
corrupt Commissioner at the time dismissed my case based on the same Lie AHRC told the
unemployment office!” (Id. at 30.)

                                                   4
            Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 5 of 10



Court, Kings County, and by order dated June 26, 2013, Justice Carl J. Landicino denied

Plaintiff’s request for relief. (See id. at 49.)

        Plaintiff also attached documents indicating that she owes over $30,000 in back rent to

NYCHA. (Id. at 65.) She writes,

        US Court[:] This rent is not my fault. NYCHA decided that they was gonna keep
        the rent going because they were reported for stealing from me! Time the last
        payment which was 4/2015[.] The rent is this was cause NYCHA thought I was
        stupid and incompetent like their employees! I would like NYCHA to explain to
        the court their version!

(Id. at 64.)

        Other documents show that by notice dated February 20, 2015, an Administrative Law

Judge with the Social Security Administration determined that Plaintiff was eligible for SSI

payments. (See id. at 54-62.) Plaintiff also appears to allege that following a state-court

determination that Plaintiff was incompetent, her doctor (or former doctor) helped arrange for the

Vera Institute’s Guardianship Project to receive Plaintiff’s SSI benefits and to serve as guardian

with regard to Plaintiff’s financial affairs. (See id. at 68-69.)

        Finally, Plaintiff attaches a February 7, 2019 order from Justice Lisa S. Ottley of the New

York State Supreme Court, Kings County, which references a November 3, 2017 order

appointing a guardian to manage Plaintiff’s property, and expands the guardian’s powers to

include the authority to, inter alia, “marshal all assets and income,” pay bills, and enter into

contracts. (Id. at 82-84.) Plaintiff also attaches an undated “Order Appointing Guardian,” which

is signed by Justice Ottley and describes the scope of the guardianship. 5 (See id. at 85-94.)




        5
        Although the order is undated, it directs that the Guardian to appear for a “compliance
conference” on February 5, 2018, indicating the order was signed prior to that date. (Id. at 94.)

                                                    5
           Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 6 of 10



B.     Plaintiff’s Prior Action in the Eastern District of New York

       On December 21, 2016, Plaintiff filed an action in the United States District Court for the

Eastern District of New York raising many of the same claims she raises here regarding the 2010

termination of her employment at AHRC and Plaintiff’s subsequent employment discrimination

claims. See Watkins v. City of New York, No. 16-CV-7083 (WFK) (RML) (E.D.N.Y. June 20,

2018) (“Watkins I”). 6 By order dated February 2, 2017, Judge William F. Kuntz noted that

Plaintiff’s complaint indicated that on December 6, 2016, she was appointed a guardian ad litem

by New York City Housing Court Judge Daniele Chinea. Watkins I, ECF 6. Judge Kuntz held

that because Plaintiff had been adjudicated incompetent by the state court, under Berrios v. New

York City Housing Authority, 564 F.3d 130, 134 (2d Cir. 2009), the district court could not reach

the merits of Plaintiff’s claim. 7 Watkins I, ECF 6.

       Plaintiff appealed, and by Mandate dated October 19, 2017, the United States Court of

Appeals for the Second Circuit vacated the district court’s judgment on the grounds that the court

failed to determine whether a guardian had in fact been appointed for Plaintiff and, if so, whether

the guardian would be authorized to represent Plaintiff’s interest in the matter. The Second

Circuit remanded the action for a determination of whether appointment of a guardian ad litem is

necessary under Fed. R. Civ. P. 17(c). See Watkins I, ECF 11.

       On remand, the district court ordered service on the City of New York, and at a January

20, 2018 compentency hearing, the court found that Plaintiff was competent within the meaning

of Fed. R. Civ. P. 17(c). Watkins I, Dkt. entry for Jan. 20, 2018. On June 12, 2018, the district



       6
         Many of the documents Plaintiff attaches to the complaint in this action were also filed
in the Eastern District action. See Watkins, No. 16-CV-7083, ECF 1.
       7
         Judge Kuntz’s order also granted Plaintiff’s guardian ad litem 30 days leave to file suit
on Plaintiff’s behalf. When the guardian did not respond after 30 days, the court dismissed the
action without prejudice. Watkins I, ECF 7.

                                                  6
          Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 7 of 10



court granted the City’s motion to dismiss without comment. Id., Dkt. entry for June 12, 2018.

Plaintiff appealed, and by Mandate dated July 30, 2019, the Second Circuit affirmed the

dismissal, holding that the district court lacked subject-matter jurisdiction under the Rooker-

Feldman doctrine, and that even if the court had jurisdiction, Plaintiff’s claims under § 1983

were untimely. See id., ECF 34, at 13.

                                           DISCUSSION

A.      Plaintiff’s claims are frivolous

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d

at 474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on

which she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        First, the complaint does not comply with even the most minimal of pleading

requirements. Plaintiff does not caption the complaint, and nowhere in the document does she

identify who she is suing. Nor does she provide any indication of the legal basis of her claims or

why this Court has jurisdiction. Plaintiff’s allegations largely consist of conclusory assertions,

commentary on prior courts’ and agencies’ decisions, and ad hominem attacks that provide little

insight into the factual or legal basis of her claims.

        Second, from what the Court is able to discern, Plaintiff appears to be seeking to

relitigate claims that have already been adjudicated. For example, she states that her claims have

been “handed down from judge to judge, court to court,” and asks this Court to reverse prior

state-court judgments against her and in favor of AHRC, NYCHA, and the City and State. (ECF

1, at 2-3.) Plaintiff has already unsuccessfully attempted to relitigate these claims in the action

she brought in Eastern District of New York. The Second Circuit affirmed that district court’s

dismissal of Plaintiff’s claims, holding that the Rooker-Feldman doctrine bars Plaintiff from




                                                   7
             Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 8 of 10



bringing these claims in federal court. 8 See Watkins v. City of New York, No. 18-2084-cv (2d Cir.

May 28, 2019). Plaintiff is undoubtedly aware that she may not relitigate these claims as she

attaches a copy of the Second Circuit’s order to the complaint. Her attempt to relitigate these

issues here is therefore frivolous because it lacks a credible basis in law or fact.

       Finally, Plaintiff’s suggestion that numerous judges, politicians, and municipal, state, and

federal agencies and employees are conspiring against her or are being paid to deny her claims

strains credulity, and the Court “[has] no obligation to entertain pure speculation and

conjecture.” Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011).

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)). Because the defects in Plaintiff’s complaint cannot be cured with an

amendment, the Court declines to grant Plaintiff leave to amend and dismisses the action as

frivolous.



       8
          The Second Circuit also affirmed the district court’s judgment on the grounds that even
if the court had subject matter jurisdiction, Plaintiff’s claims accrued, at the latest in June 2013,
and were therefore time-barred. Id.

                                                  8
          Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 9 of 10



B.     Plaintiff’s compentency

       Under Federal Rule of Civil Procedure 17(c)(2), a person who is adjudicated incompetent

and who does not have a duly appointed representative may only sue by a next friend or guardian

ad litem. Courts are generally prohibited from “mak[ing] a merits determination of claims filed

on behalf of a minor or incompetent person who is not properly represented.” Berrios, 564 F.3d

at 134. It appears from Plaintiff’s filings that she previously has been appointed a guardian by

the New York State Courts, but that in January 2018, Judge Kuntz of the Eastern District of New

York held a compentency hearing and determined that Plaintiff was competent to proceed with

her claims in federal court. Because the Court dismisses Plaintiff’s claims as frivolous and

without prejudice, the Court need not address the issue of Plaintiff’s competency at this time. See

Denton v. Hernandez, 504 U.S. 25, 34 (1992) (dismissal of an IFP complaint on ground of

frivolousness is not a dismissal on the merits).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed without

prejudice as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).




                                                   9
          Case 1:20-cv-10878-LTS Document 6 Filed 04/19/21 Page 10 of 10



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    April 19, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                10
